Citation Nr: 0924718	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-05 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with private treatment from 
November 10, 2006, to November 17, 2006.  


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to 
December 1963.  A death certificate shows that the Veteran 
died on November [redacted], 2006.  He was service connected for a 
psychiatric disability during his lifetime.

The appellant in this case is the medical provider that 
provided the Veteran with medical services in question.  A 
claimant for payment or reimbursement under 38 U.S.C.A. § 
1725 must be the entity that furnished the treatment, the 
Veteran who paid for the treatment, or the person or 
organization that paid for such treatment on behalf of the 
Veteran.  38 C.F.R. § 17.1004(a) (2008).  Thus, the 
appellant/ hospital has standing in this case.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Tampa, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 8, 2006, the Veteran presented to the emergency 
room of Parrish Medical Center via ambulance with a chief 
complaint of left arm weakness.  He was discharged on 
November 17, 2006.  The appellant submitted a claim for 
payment of services provided to the Veteran from November 8, 
2006, to November 17, 2006, and only the services from 
November 8-9, 2006, were paid.  The VAMC in Tampa denied the 
claim of payment for dates of services from November 10, 
2006, to November 17, 2006 on the basis that the Chief 
Medical Officer (CMO), in August 2007, indicated that the 
Veteran had become stabilized as of November 9, 2006.

Initially, the Board notes that the regulations that provide 
for reimbursement of non-VA emergency treatment were recently 
amended, effective October 10, 2008.  See 38 U.S.C. §§ 1725, 
1728.  The appellant should be provided with the revised 
criteria.

Moreover, notwithstanding the CMO opinion that the Veteran 
was considered stabilized on November 9, 2006, the appellant 
asserts that several unsuccessful attempts were made to 
transfer the Veteran to a VA hospital.  See August 21, 2007 
correspondence and Case Management discharge notes.  In 
essence, the appellant contends that a VA facility was not 
feasibly available, or not capable of accepting the Veteran.  
Under the former regulations, a VA facility must be feasibly 
available to accept transfer of the Veteran.  Under the 
revised regulations, "emergency treatment" is continued 
until such time as the Veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the Veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the Veteran to a Department facility or 
other Federal facility.

Thus, although the claim was denied based on the fact that 
the Veteran was considered stabilized on November 9, 2006, 
there is still a question as to whether the Tampa VAMC was 
capable of accepting the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC must review the claims 
folder and ensure that all notification 
and development action required by the 
VCAA are fully complied with and 
satisfied.  Specifically, the VAMC 
should:

(a) Notify the appellant of the 
information and evidence necessary to 
substantiate its claim of entitlement to 
payment or reimbursement for unauthorized 
medical expenses incurred by the Veteran 
from November 10, 2006, to November 17, 
2006 (see revised 38 U.S.C. §§ 1725, 
1728, effective October 10, 2008);

(b) Notify the appellant of the 
information and evidence it is 
responsible for providing; and

(c) Notify the appellant of the 
information and evidence VA will attempt 
to obtain, e.g., that VA will make 
reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency and will make as 
many requests as are necessary to obtain 
relevant records from a Federal 
department or agency.

2.  The VAMC should take necessary 
efforts to document whether or not a VA 
facility suitable for treating the 
Veteran's condition was feasibly 
available (with sufficient bed space and 
appropriate treating capability) at any 
time from November 10 -17, 2006.  In 
other words, was the Tampa VAMC capable 
of accepting the Veteran during the 
period in question?  In so doing, the 
VAMC should contact appropriate 
individuals to obtain any records 
(administrative records, contact reports, 
etc.) pertaining to any attempt to 
transfer the Veteran to the Tampa VAMC 
from Parrish Medical Center during the 
applicable period.  Any records 
reflecting the availability of beds at 
the VAMC Tampa from November 10-17, 2006, 
should also be obtained and associated 
with the consolidated health record.

3.  Thereafter, the consolidated health 
record should be transferred to the CMO 
who provided the August 2007 opinion, if 
at all possible, and obtain an addendum 
in which the following questions are 
answered:

Keeping in mind that emergency treatment 
continues until the VAMC is capable of 
accepting the transfer of the Veteran, 
when did the emergency treatment 
conclude?  Was the Tampa VAMC feasibly 
available or capable of accepting 
transfer of the Veteran at any time 
between November 10-17, 2006?  The 
examiner should also comment on the 
reported attempts made by the appellant 
to transfer the Veteran (see the 
appellant's August 2007 correspondence & 
case management discharge notes).  

4.  Thereafter, the VAMC should 
readjudicate the issue on appeal.  If the 
decision remains adverse to the 
appellant, it should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




